WAIVER AND AMENDMENT NO. 2 TO

LOAN AND SECURITY AGREEMENT

THIS WAIVER AND AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT (“Amendment”) is
dated as of March 30, 2010 and is by and between BANK OF AMERICA, N.A.,
(“Lender”), and SRI/SURGICAL EXPRESS, INC., a Florida corporation (“Borrower”).
Capitalized terms used herein but not otherwise defined herein shall have the
respective meanings assigned to such terms in the Loan Agreement referred to
herein below.

W I T N E S S E T H:

WHEREAS, Lender and Borrower have entered into certain financing arrangements
pursuant to the Loan and Security Agreement dated as of August 7, 2008 between
Borrower and Lender (as amended, modified, supplemented, extended, renewed,
restated or replaced, the “Loan Agreement”);

WHEREAS, an Event of Default is in existence under the Loan Agreement as a
result of Borrower’s failure as of December 31, 2009 and any period prior to
such date to maintain a Tangible Net Worth greater than or equal to the Minimum
Tangible Net Worth in violation of Section 14(a) of the Loan Agreement,
resulting in an Event of Default under subsection 15(b) of the Loan Agreement
(the “Existing Event of Default”);

WHEREAS, Borrower has requested that Lender waive the Event of Default described
above and amend the Loan Agreement in certain respects, as more particularly set
forth herein; and Lender has agreed to the foregoing, on the terms and
conditions set forth herein; and

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the respective parties
hereto hereby agree as follows:

1. Waiver. In reliance upon the representations and warranties of Borrower set
forth in Section 4 below and subject to the conditions to effectiveness set
forth in Section 3 below, Lender hereby waives the Existing Event of Default.
This is a limited waiver and shall not be deemed to constitute a waiver of any
other Event of Default or any other existing or future breach of the Loan
Agreement or any of the Other Agreements or of any other covenant or provision
of the Loan Agreement (including the Loan Agreement as amended in this
Amendment) or Other Agreements.

2. Amendments to Loan Agreement. In reliance upon the representations and
warranties of Borrower set forth in Section 4 below and subject to the
conditions to effectiveness set forth in Section 3 below, the Loan Agreement is
hereby amended as follows:



--------------------------------------------------------------------------------

(a) The defined term “Second Amendment Effective Date” is hereby added to
Section 1 of the Loan Agreement in its appropriate alphabetical order as
follows:

“Second Amendment Effective Date” shall mean March 30, 2010.

(b) The definition of the term “Applicable Margin” set forth in Section 1 of the
Loan Agreement is hereby amended and restated in its entirety as follows:

“Applicable Margin” shall mean the margin set forth below with respect to Base
Rate Revolving Loans, LIBOR Rate Revolving Loans, Base Rate Term Loans, LIBOR
Rate Term Loans, Unused Line Fee, and Letter of Credit Fee as in effect from
time to time, as applicable; provided, that as of the Second Amendment Effective
Date the Applicable Margin shall be set at Level I until five (5) Business Days
after Lender’s receipt of Borrower’s financial statements for two consecutive
fiscal quarters delivered pursuant to subsection 9(b) indicating that Borrower’s
Fixed Charge Coverage Ratio for the 12 month period ending on the last day of
two consecutive fiscal quarters after the Second Amendment Effective Date is
equal to or exceeds 1.10:1.00. Thereafter, the Applicable Margin shall be
adjusted five (5) Business Days after receipt of Borrower’s financial statements
delivered pursuant to subsection 9(b) as of the end of the last month of each
fiscal quarter based on Borrower’s Fixed Charge Coverage Ratio for the 12 month
period ending on the date of calculation as shown on Borrower’s financial
statements delivered pursuant to subsection 9(b) with respect to the last day of
such fiscal quarter (provided that, if Borrower fails to deliver financial
statements within the time period required by this Agreement, the Applicable
Margin shall conclusively be presumed to be equal to the highest level set forth
on the chart below from the date such financial statements were required to be
delivered until five (5) Business Days after receipt of such financial
statements), as set forth on the following chart:

 

Level

  Fixed Charge
Coverage
Ratio   Applicable
Margin Base
Rate
Revolving
Loans   Applicable
Margin
LIBOR Rate
Revolving
Loans   Applicable
Margin Base
Rate Term
Loan   Applicable
Margin
LIBOR Rate
Term Loan   Applicable
Margin
Unused Line
Fee*   Applicable
Margin Letter
of Credit Fee* I   £1.10:1.00   2.00%   3.00%   2.25%   3.25%   0.50%   3.00% II
  >1.10:1.00


£1.25:1.00

  1.75%   2.75%   2.00%   3.00%   0.50%   2.75% III   >1.25:1.00   1.50%   2.50%
  1.75%   2.75%   0.50%   2.50%

 

* Stand-alone fee, not a spread over LIBOR or other interest rate

If, as a result of any restatement of or other adjustment to the Borrower’s
financial statements or for any other reason, the Lender determines that (a) the
Fixed Charge Coverage Ratio as calculated by Borrower as of any date was
inaccurate based on Borrower’s error and (b) a proper calculation of the Fixed
Charge Coverage Ratio would have resulted in different pricing for

 

2



--------------------------------------------------------------------------------

any period, then (i) if the proper calculation of the Fixed Charge Coverage
Ratio would have resulted in higher pricing for such period, the Borrower shall
automatically and retroactively be obligated to pay to the Lender promptly on
demand by the Lender, an amount equal to the excess of the amount of interest
and fees that should have been paid for such period over the amount of interest
and fees actually paid for such period; and (ii) if the proper calculation of
the Fixed Charge Coverage Ratio would have resulted in lower pricing for such
period, Lender shall have no obligation to repay any interest or fees to the
Borrower.

(c) The definition of the term “Fixed Charges” set forth in Section 1 of the
Loan Agreement is hereby amended and restated in its entirety as follows:

“Fixed Charges” shall mean, for any period, scheduled principal on long-term
debt (other than principal payments on the Revolving Loan) and capitalized
leases to be paid during such period, plus any prepayments on indebtedness owed
to any Person (except trade payables, prepayments of the Loans, and prepayments
of up to $520,000 on the Borrower’s industrial revenue bonds made after the
Second Amendment Effective date in order to permanently defease such bonds) and
paid during such period, plus cash interest expense paid or scheduled to be paid
during such period, plus 40% of the amortization of Reusable Surgical Products
during such period all on a consolidated basis as to Borrower and its
Subsidiaries.

(d) Section 14(a) of the Loan Agreement is hereby amended and restated in its
entirety as follows:

(a) Tangible Net Worth.

Borrower’s Tangible Net Worth shall not at any time be less than the Minimum
Tangible Net Worth; “Minimum Tangible Net Worth” being defined for purposes of
this subsection as (x) Thirty Five Million and No/100 Dollars ($35,000,000) from
the Second Amendment Effective Date through December 31, 2010 and (y) Thirty
Seven Million Five Hundred Thousand and No/100 Dollars ($37,500,000) thereafter;
and “Tangible Net Worth” being defined for purposes of this subsection as
Borrower’s shareholders’ equity (including retained earnings) minus (i) the book
value of all intangible assets as determined by Lender in its Permitted
Discretion on a consistent basis plus (ii) the amount of any LIFO reserve plus
(iii) the amount of any debt subordinated to Lender, all as determined under
GAAP consistent with the financial statement dated May 31, 2008 except as set
forth in clause (i) above.

(e) Section 14(b) of the Loan Agreement is hereby amended and restated in its
entirety as follows:

(b) Fixed Charge Coverage Ratio.

 

3



--------------------------------------------------------------------------------

As of the last day of each fiscal month set forth below, for the twelve
(12) month period ending on such date, Borrower shall not permit its Fixed
Charge Coverage Ratio to be less than the corresponding ratio set forth below:

 

Period Ending

   Minimum Fixed Charge
Coverage Ratio

February 28, 2010

   0.90:1.00

March 31, 2010

   0.90:1.00

April 30, 2010

   0.90:1.00

May 31, 2010

   0.90:1.00

June 30, 2010

   0.90:1.00

July 31, 2010

   0.90:1.00

August 31, 2010

   0.90:1.00

September 30, 2010 and the last day of each month thereafter

   1.10:1.00

3. Conditions. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions:

(a) Lender shall have received a copy of this Amendment executed by Borrower and
Lender;

(b) Lender shall have received payment in full of the Amendment Fee (as defined
below);

(c) No Event of Default (other than the Existing Event of Default) shall be in
existence as of the date hereof; and

(d) All proceedings taken in connection with the transactions contemplated by
this Amendment and all agreements, documents, instruments and other legal
matters incident thereto shall be satisfactory to Lender and its legal counsel.

4. Representations and Warranties. To induce Lender to execute and deliver this
Amendment, Borrower hereby represents and warrants to Lender that, after giving
effect to this Amendment:

(a) All representations and warranties contained in the Loan Agreement and the
Other Agreements are true and correct in all material respects on and as of the
date of this Amendment, in each case as if then made, other than representations
and warranties that expressly relate solely to an earlier date (in which case
such representations and warranties remain true and accurate on and as of such
earlier date);

 

4



--------------------------------------------------------------------------------

(b) No Event of Default (other than the Existing Event of Default) has occurred
which is continuing;

(c) This Amendment and the Loan Agreement constitute legal, valid and binding
obligations of Borrower and are enforceable against Borrower in accordance with
their respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally at law or by equitable principles
relating to enforceability; and

(d) The execution and delivery by Borrower of this Amendment does not require
the consent or approval of any Person, except such consents and approvals as
have been obtained.

5. Release.

(a) In consideration of the agreements of Lender contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrower, on behalf of itself and its successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably
release, remise and forever discharge Lender, its successors and assigns, and
its present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Lender and all such other Persons being hereinafter referred to
collectively as the “Releasees” and individually as a “Releasee”), of and from
all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a “Claim” and
collectively, “Claims”) of every kind and nature, known or unknown, suspected or
unsuspected, at law or in equity, which Borrower or any of its successors,
assigns, or other legal representatives may now or hereafter own, hold, have or
claim to have against the Releasees or any of them for, upon, or by reason of
any circumstance, action, cause or thing whatsoever which arises at any time on
or prior to the date of this Amendment, including, without limitation, for or on
account of, or in relation to, or in any way in connection with this Amendment,
the Loan Agreement, or any of the Other Documents or transactions hereunder or
thereunder other than Claims caused by or resulting from the willful misconduct,
bad faith or gross negligence of the applicable Releasee.

(b) Borrower understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.

(c) Borrower agrees that no fact, event, circumstance, evidence or transaction
which could now be asserted or which may hereafter be discovered shall affect in
any manner the final, absolute and unconditional nature of the release set forth
above.

 

5



--------------------------------------------------------------------------------

6. Amendment Fee. Borrower hereby agrees to pay Lender a non-refundable
amendment fee (the “Amendment Fee”) in the amount of Twenty-Five Thousand and
No/100 Dollars ($25,000) which is fully earned and due and payable on the date
hereof.

7. Governing Law. THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS AMENDMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS AND
DECISIONS OF THE STATE OF ILLINOIS, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.

8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

9. Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties hereto in separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. Any such counterpart which may be
delivered by facsimile transmission or electronic mail shall be deemed the
equivalent of an originally signed counterpart and shall be fully admissible in
any enforcement proceedings regarding this Amendment.

[Signature page to follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date first set forth above.

SRI/SURGICAL EXPRESS, INC.,

By /s/    MARK R. FARIS                                                 

Name Mark R. Faris                                           

Title CFO                                                            

BANK OF AMERICA, N.A.

By /s/    RICHARD J. PREKENIS                                    

Name Richard J. Prekenis                                         

Title Vice President                                           

 